           Case 3:20-cv-00142-BRW Document 24 Filed 08/04/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

ROBERT PURVIS                                                                      PLAINTIFF

VS.                                    3:20-CV-00142-BRW

ANDREW M. SAUL                                                                   DEFENDANT
Commissioner, Social Security Administration

                                              ORDER

       Pending is Plaintiff’s unopposed Application for Attorney’s Fees pursuant to the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412 (Doc. No. 22).

       Since the hours spent by counsel were reasonable, the motion is GRANTED and Plaintiff

is entitled to attorney’s fees and costs of $3,426.37.

       The EAJA fee award is payable to Plaintiff and mailed to Plaintiff’s counsel, but subject

to any offset to satisfy any pre-existing debt owed to the United States.1

       IT IS SO ORDERED this 4th day of August, 2021.

                                                         Billy Roy Wilson
                                                         UNITED STATES DISTRICT JUDGE




       1
        Astrue v. Ratliff, 130 S. Ct. 2521, 2527-28 (2010).

                                                  1
